By the court:
Slidell, J.
The intervenor stands in the position of plaintiff, in a petitory action, and is bound to establish, by satisfactory evidence, a title in his ward, for whom he claims.
As regards Davenport, who stands before us as a purchaser in good faith, we have no hesitation in saying, that the judgment ought not to be disturbed. For *589there is no sufficient evidence as to the slaves in his possession, that their alleged mother, Mary, was purchased with funds arising from the sale of Austin, one of the slaves mentioned in the deed of gift to Eliza Waters. The decree in chancery, upon which the intervenor relies, to show that essential fact, does not distinctly so adjudge, and was interlocutory in its nature. Moreover, the testimony is quite loose as to the maternity of the slaves; and, indeed, the record is so complicated, that it is not clear what evidence was offered against Davenport.
As to the defendant, Harriet Herbert, we have found greater difficulty in coming to a conclusion. But, after considering the facts of the case, which are extremely complicated, and endeavoring to apply to them a jurisprudence with which'we are not familiar, and upon which we must necessarily pronounce with great diffidence, we are unable to say that the intervenor has shown such title in his ward, as would justify us in changing the judgment rendered below, in any respect, except as to the slave named Will.
It is not improper to add, that the subject matter of this controversy was hitherto before a court of chancery, in Alabama, where the rights of the intervenor and Harriet Herbert, could have been considered by minds versed in the intricate doctrine of trusts, and marriage settlements, and safely adjudicated. But the intervenor abandoned that forum.
The slave Will, it seems, was mentioned in the marriage settlement, and as the minor appears to be one of the heirs of Mrs. Baldree, we have considered it equitable, under all the circumstances, to amend the judgment so as to leave his claim, as heir for the slave, open.
It'is therefore decreed, that the judgments from which the intervenor has appealed, be affirmed, reserving only to said Francis P. Coleman, minor, the right to enforce, by any future action, whatever rights he may have as to the slave Will, as heir of Ruth Baldree, the cost of the appeal to be paid by Harriet Herbert.